505 F.2d 119
87 L.R.R.M. (BNA) 3218, 75 Lab.Cas.  P 10,536
Carmen HERNANDEZ et al., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 74-2699 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Dec. 13, 1974Rehearing and Rehearing En Banc Denied Feb. 13, 1975.

Terrence W. McDonald, San Antonio, Tex., for petitioners.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., Louis V. Baldovin, Jr., Director, Region 23, Houston, Tex., Peter Nash, Gen. Counsel, N.L.R.B., Washington, D.C., for respondent.
Before BELL, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
Petitioners seek to appeal from the refusal of the General Counsel of the NLRB to issue a complaint on charges filed by petitioners.  There had theretofore been an appeal to the General Counsel from the refusal of the Regional Director to issue a complaint on the charges.  The Board has moved to dismiss for lack of jurisdiction.


2
We find no basis for departing from the teaching of the Supreme Court that '. . . the Board's General Counsel has unreviewable discretion to refuse to institute an unfair labor practice complaint.'  Vaca v. Sipes, 1967, 386 U.S. 171, at 182, 87 S.Ct. 903, at 913, 17 L.Ed.2d 842.  See also Shell Chemical Company v. NLRB, 5 Cir., 1974, 495 F.2d 1116, 1119-1121; NLRB v. Bar-Brook Mfg. Co., 5 Cir., 1955, 220 F.2d 832, 834; Laundry Workers v. NLRB, 5 Cir., 1952, 197 F.2d 701, 703.


3
Dismissed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc.  v.  Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409